 1

 2                                                       JS-6
 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT

 9                      CENTRAL DISTRICT OF CALIFORNIA

10

11   MICHAEL ANTHONY JOINTER,           Case No. SACV 19-1122 JFW (SS)

12                    Petitioner,

13        v.                                      JUDGMENT

14   LOS ANGELES COUNTY SUPERIOR
     COURT,
15
                      Respondent.
16

17
          Pursuant to the Court’s Order Accepting Findings, Conclusions
18
     and Recommendations of United States Magistrate Judge,
19

20
          IT IS HEREBY ADJUDGED that the above-captioned action is
21
     dismissed without prejudice.
22

23
     DATED:    November 14, 2019
24
                                         JOHN F. WALTER
25                                       UNITED STATES DISTRICT JUDGE

26

27

28
